DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 13-15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olgun et al. (US 20190033622) in view of Uehara (US 2018/0062453)

Re Claims 1, 8, 15 and 20; Olgun discloses Eyewear (31), system and a method, comprising (Fig. 1a): 
a frame (51) having a first side (left side) and a second side (right side); 
a first temple (52) adjacent the first side of the frame (Fig. 1a, Par 0037); 
a battery (128); 
an electronic processor (152) coupled to the battery (128); 
a display (156) supported by the frame, the display configured to be controlled by the electronic processor; and 
a front end coupled to the electronic processor and having a wireless power receiver (164) and a data transceiver (164, the detail of the coil is shown in Fig. 1c), the communication and charging module comprising a single coil (6) shared by the wireless power receiver and the data 
Olgun does not disclose wherein the data transceiver is configured to send a battery charge control signal to the wireless charger to control wireless power charging of the battery.
However Uehara discloses in para 00034 The NFC communication module 11 transmits a status check packet to check the status of the battery of the power reception device 20, and receives a status parameter, which indicates the status of the battery, and a request parameter, which indicates the amount of transmission power required by the power reception device 20, transmitted from the power reception device 20 in response to the status check packet.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to configure the reception device to transmit its power information to the transmitter in order to effectively provide adequate power to the receiver so that the battery is charge appropriately, thus expand the longevity of the battery.

Re Claim 2; Uehara discloses wherein the battery charger control signal is also configure to provide a state of charge of the battery to the wireless charger to control the wireless power charging of the battery. (Para 00034 receives a status parameter, which indicates the status of the battery,)

Re Claims 3, 10 and 16; Uehara discloses wherein the front end is configured to simultaneously receive the wireless power signal to charge the battery and bidirectionally 

Re Claim 5; Olgun discloses wherein the data transceiver as discussed above. 
Olgun does not disclose that the data transceiver is compatible with the Qi expanded power profile (EPP) standard.
However Qi expanded power profile (EPP) standard was known to use significantly high power during power transmission and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have data transceiver compatible with the Qi expanded power profile (EPP) standard in order to efficiently transmit both power and data to the load when needed so that there is no interference with the data when power is sent. 

Re Claims 6 and 13; Olgun discloses wherein the data transceiver includes a first filter that filters out the wireless power signal. (Par. 0033)

Re Claims 7 and 14; Olgun discloses wherein the wireless power receiver includes a second filter that to filters out the data signal. (Par. 0033)

Re Claim 19; Olgun discloses wherein the data transceiver includes a first filter that filters out the wireless power signal, and the wireless power receiver includes a second filter that to filters out the data signal. (Par. 0033)


Claims  4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olgun in view of Uehara and further in view of Yonezawa et al. (US 2007/0185573)

Re Claims 4, 11 and 17; Olgun discloses wherein the single coil has an end tap at each end of the single coil, and wherein the wireless power receiver and data is coupled to the end taps of the single coil by controlling a switch (Fig. 1c)
Olgun does not disclose a center tap, and the data transceiver is coupled to one end tap and the center tap of the single coil.
Yonezawa disclose a center tap (73), and the data transceiver is coupled to one end tap and the center tap of the single coil. (Fig. 3 and par 0008, 9 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the center tap of the coil solely for data communication in order to separate power from data so that the data transmitted is not interfered with power. 

Claims  9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olgun in view of  Uehara and further in view of Yang et al, (US 2013/0234661)

Re Claims 9, 12 and 18; Olgun discloses wherein the data transceiver and wherein the electronic processor is configured to communicate with a wireless power transmission device. 
Olgun does not disclose authenticate the wireless power charger via the single coil and wherein the electronic processor and the single coil are configured to exchange authentication information with the wireless power charger.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have an authentication between the transmitter and the receiver before power is transmitted in order to provide a security between the transmitter and the receiver 


Applicant’s arguments, see pages 7-8, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1-3, 4-8, 10, 13-15, 16, 19 and 20 under 35. U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uehara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL KESSIE/
02/02/2022Primary Examiner, Art Unit 2836